     Case 17-00495-TLM             Doc 299 Filed 03/08/19 Entered 03/08/19 23:01:49                           Desc
                                  Imaged Certificate of Notice Page 1 of 3


                                    UNITED STATES BANKRUPTCY COURT
                                                      District of Idaho
In Re:                                            )
                                                  )
KA Investments, Inc.                              )          Case No.: 17−00495−TLM
308 N. 15th Street                                )
Boise, ID 83702                                   )          Chapter: 7
                                                  )
Social Security No.:                              )
Employer's Tax I.D. No.: 00−0000000               )
                                                  )          ORDER DISALLOWING CLAIM
Social Security No.:                              )
Employer's Tax I.D. No.:                          )
                                                  )
                    Debtor(s)                     )
                                                  )
                                                  )



         Trustee: Noah Hillen
         in this case requests that the Court disallow the following claim:
         Creditor: Lisa Ellen Ball, Samuel Ball, Adrian Sam Ball, Braydon Ball
         Claim Number(s): 13,14,15,17,18,19
         Notice of the objection to the claim was sent to the creditor and a request for hearing or reply to the
         objection has not been made within the time period allowed.

         IT IS ORDERED that the above mentioned claim be disallowed to the extent objected to.




Dated: 3/6/19                                                Stephen W Kenyon
                                                             Clerk, U.S. Bankruptcy Court
           Case 17-00495-TLM               Doc 299 Filed 03/08/19 Entered 03/08/19 23:01:49                                Desc
                                          Imaged Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                                     District of Idaho
In re:                                                                                                     Case No. 17-00495-TLM
KA Investments, Inc.                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0976-1                  User: hstevason                    Page 1 of 2                          Date Rcvd: Mar 06, 2019
                                      Form ID: odsclm                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 08, 2019.
4808572        +Adrian Sam Ball,    2490 N Bogus Basin Rd,    Boise ID 83702-0904
4808573        +Braydon Ball,    2490 N Bogus Basin Rd,    Boise ID 83702-0904
4808491        +Lisa Ellen Ball,    2490 N Bogus Basin Rd,    Boise ID 83702-0904
4808526        +Samuel Ball,   2956 W Marbeth Ct.,    Meridian, ID 83642-4936

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 6, 2019 at the address(es) listed below:
              David Wayne Newman    on behalf of U.S. Trustee   US Trustee ustp.region18.bs.ecf@usdoj.gov
              Jed W Manwaring    on behalf of Creditor Juliana Benner jmanwaring@evanskeane.com,
               valerie@evanskeane.com
              Jed W Manwaring    on behalf of Creditor Shawn Benner jmanwaring@evanskeane.com,
               valerie@evanskeane.com
              Joseph B Jones    on behalf of Interested Party Joseph B. Jones joseph.jones@finance.idaho.gov,
               stephanie.sze@finance.idaho.gov
              Kaleena M. Beck    on behalf of Interested Party Roberta M. Leatham kaleena@angstman.com,
               kevin@angstman.com;racquel@angstman.com;ecf@angstman.com
              Kimbell D Gourley    on behalf of Creditor Jody Mallane kgourley@idalaw.com,
               pulmer@idalaw.com;mingham@idalaw.com
              Kimbell D Gourley    on behalf of Creditor   BMB Capital Partners, LLC kgourley@idalaw.com,
               pulmer@idalaw.com;mingham@idalaw.com
              Kimbell D Gourley    on behalf of Creditor Monty and Brenda Bell kgourley@idalaw.com,
               pulmer@idalaw.com;mingham@idalaw.com
              Lewis Nishioka Stoddard    on behalf of Defendant Noah G. Hillen lstoddard@aldridgepite.com,
               klansberry@aldridgepite.com
              Lewis Nishioka Stoddard    on behalf of Counter-Claimant Noah G. Hillen lstoddard@aldridgepite.com,
               klansberry@aldridgepite.com
              Lewis Nishioka Stoddard    on behalf of Trustee Noah G. Hillen lstoddard@aldridgepite.com,
               klansberry@aldridgepite.com
              Noah G. Hillen    ngh@hillenlaw.com,
               dlr@hillenlaw.com;llm@hillenlaw.com;sellassets@ecf.inforuptcy.com;ID14@ecfcbis.com
              Noah G. Hillen    on behalf of Realtor Todd Moffis ngh@hillenlaw.com,
               dlr@hillenlaw.com;llm@hillenlaw.com;sellassets@ecf.inforuptcy.com;ID14@ecfcbis.com
              Noah G. Hillen    on behalf of Realtor David O’Brien ngh@hillenlaw.com,
               dlr@hillenlaw.com;llm@hillenlaw.com;sellassets@ecf.inforuptcy.com;ID14@ecfcbis.com
              Noah G. Hillen    on behalf of Accountant Gil Miller ngh@hillenlaw.com,
               dlr@hillenlaw.com;llm@hillenlaw.com;sellassets@ecf.inforuptcy.com;ID14@ecfcbis.com
              Noah G. Hillen    on behalf of Auctioneer   Corbett Auctioneers and Appraisers, Inc.
               ngh@hillenlaw.com,
               dlr@hillenlaw.com;llm@hillenlaw.com;sellassets@ecf.inforuptcy.com;ID14@ecfcbis.com
              Noah G. Hillen    on behalf of Trustee Noah G. Hillen ngh@hillenlaw.com,
               dlr@hillenlaw.com;llm@hillenlaw.com;sellassets@ecf.inforuptcy.com;ID14@ecfcbis.com
              Robert A Faucher    on behalf of Petitioning Creditor Greg Bolton rfaucher@hollandhart.com,
               boiseintaketeam@hollandhart.com;spturner@hollandhart.com
              Robert A Faucher    on behalf of Petitioning Creditor David Machado rfaucher@hollandhart.com,
               boiseintaketeam@hollandhart.com;spturner@hollandhart.com
         Case 17-00495-TLM        Doc 299 Filed 03/08/19 Entered 03/08/19 23:01:49              Desc
                                 Imaged Certificate of Notice Page 3 of 3


District/off: 0976-1         User: hstevason             Page 2 of 2                  Date Rcvd: Mar 06, 2019
                             Form ID: odsclm             Total Noticed: 4


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Robert A Faucher   on behalf of Petitioning Creditor Michael Falash rfaucher@hollandhart.com,
               boiseintaketeam@hollandhart.com;spturner@hollandhart.com
              Robert A Faucher   on behalf of Petitioning Creditor Jennifer Fitz rfaucher@hollandhart.com,
               boiseintaketeam@hollandhart.com;spturner@hollandhart.com
              Robert A Faucher   on behalf of Petitioning Creditor Richard Welsh rfaucher@hollandhart.com,
               boiseintaketeam@hollandhart.com;spturner@hollandhart.com
              Terri Pickens Manweiler    on behalf of Counter-Defendant Jack Archer terri@pickenslawboise.com,
               shannon@pickenslawboise.com;laurie@pickenslawboise.com
              Terri Pickens Manweiler    on behalf of Plaintiff Sharon Christine Archer
               terri@pickenslawboise.com, shannon@pickenslawboise.com;laurie@pickenslawboise.com
              Terri Pickens Manweiler    on behalf of Plaintiff Jack Archer terri@pickenslawboise.com,
               shannon@pickenslawboise.com;laurie@pickenslawboise.com
              Terri Pickens Manweiler    on behalf of Creditor Sharon Christine Archer
               terri@pickenslawboise.com, shannon@pickenslawboise.com;laurie@pickenslawboise.com
              Terri Pickens Manweiler    on behalf of Creditor Jack Archer terri@pickenslawboise.com,
               shannon@pickenslawboise.com;laurie@pickenslawboise.com
              Terri Pickens Manweiler    on behalf of Counter-Defendant Sharon Christine Archer
               terri@pickenslawboise.com, shannon@pickenslawboise.com;laurie@pickenslawboise.com
              US Trustee   ustp.region18.bs.ecf@usdoj.gov
                                                                                            TOTAL: 29
